Citation Nr: 0201680	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  96-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals, right radial head fracture, status post excision 
of radial head, for the period from August 17, 1994, to 
January 21, 1995.

2.  Entitlement to a rating in excess of 30 percent for 
residuals, right radial head fracture, status post excision 
of radial head, and postoperative corrective ulnar shortening 
of the major upper extremity, for the period from April 1, 
1995, to April 5, 1996.

3.  Entitlement to a rating in excess of 30 percent for right 
radial head fracture, status post excision of radial head, 
and postoperative corrective ulnar shortening of the major 
upper extremity, for the period from June 1, 1996, forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to March 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a Board remand dated in November 
2000.



FINDINGS OF FACT

1.  The veteran's range of motion of the right elbow has been 
measured from 15 to 130 degrees (in May 1997) and from 18 
degrees to 142 degrees (in February 2001).
 
2.  The veteran has post-traumatic and post-surgical joint 
disease, and some deformity (though not marked deformity), of 
the right elbow joint.

3.  The veteran does not have marked deformity or nonunion of 
the right radius.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals, right head radial head fracture, 
status post excision of radial head, for the period from 
August 17, 1994, to January 21, 1995, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5206, 5207, 5212 (2001).

2.  The criteria for a disability rating in excess of 30 
percent for residuals, right head radial head fracture, 
status post excision of radial head, and status post 
corrective ulnar shortening of the major upper extremity, for 
the period from April 1, 1995, to April 5, 1996, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5206, 5207, 5212 (2001).

3.  The criteria for a disability rating in excess of 30 
percent for residuals, right head radial head fracture, 
status post excision of radial head, for the period from June 
1, 1996, forward, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 
5206, 5207, 5212 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

During an April 1995 VA examination, the veteran was 
evaluated for status post laceration and right radial 
fracture, status post excision of right radial head.  He had 
undergone multiple corrective surgeries in the right arm 
including the wrist, with the most recent surgery in January 
1995 including ulnar shortening.  He was not left with any 
numbness or weakness in the right arm, but he did have 
limitation of movement with inability to fully straighten his 
elbow or extend his right wrist.  Recent nerve conduction EMG 
studies in the right upper extremity were normal, including 
medial, ulnar and radial conduction studies.  After his 
military service he tried to work in the pipelines, but 
because of physical limitations in the upper extremities he 
had to take on less physically demanding work.  He was 
working as a car salesman at the time of examination.  

Upon neurological examination of the right upper extremity, 
he had a surgical scar above the lateral epicondyle and 
distal scars at the wrist level in the lateral ulnar region 
and extensor surface on the ulnar side.  Motor examination in 
the right upper extremity was 5/5 throughout, although he had 
limitation with inability to fully extend his right arm at 
the elbow and had limitation to about 30 degrees wrist 
extension.  Sensory examination was normal in the right upper 
extremity.  Vibration and joint position sense was normal in 
the right upper extremity.  Deep tendon reflexes of the upper 
extremities were 2+ for bilateral biceps and brachial 
radialis, 1 in the right triceps, and 1+ in the left triceps.

The examiner's impression was status post right radial head 
fracture and subsequent corrective surgery in the right arm.  
There was no resulting nerve injury in the right arm, 
although there was limitation of extension of the elbow and 
wrist.

During a May 1997 VA examination, the veteran complained of 
pain mostly in the wrist with extremes of supination.  He 
noted that he had grip strength with decreased range of 
motion in his right wrist area.  His elbow gave him some 
difficulty, though not a lot at the time of examination.  X-
rays taken of the right elbow on the day of examination 
showed that his right radial head had been resected with some 
migration proximally of the right radius.  He had some mild 
decreased joint space in the right elbow.

Upon physical examination, the right elbow had pronation to 
80 degrees, supination of 45 degrees, and range of motion 
from 15 to 130 degrees.  He had a lateral Kocher incision 
that was approximately 4 centimeters in length over the 
lateral aspect of the right elbow.  Examination of the right 
wrist showed decreased grip strength in the wrist.  The 
veteran extended his wrist to 25 degrees, flexed to 25 
degrees, ulnar deviated to 10 degrees and radial deviated to 
15 degrees.  He had scars over the ulnar aspect of the 
forearm, approximately 8 centimeters in length.  He also had 
several portal scars over the dorsal aspect of the right 
wrist and a longitudinal incision over the dorsal aspect of 
the ulnar wrist that was approximately 3 centimeters in 
length.  He also appeared to have some decreased sensation in 
the anterior interosseous nerve on the right wrist area.  

With respect to the elbow, the examiner's impression was 
residual injury to the right elbow, status post radial head 
resection as well as mild degenerative joint disease.  At the 
time of examination, it appeared to be mildly symptomatic.

With respect to the wrist, the impression was some residuals 
in the right wrist, secondary to surgical treatment to 
advance the proximal migration of the right radius status 
post radial head resection with decreased range of motion and 
strength in the right wrist that appeared to be moderate in 
symptoms at the time of examination, with episodes of severe 
symptoms from time to time.

The veteran was seen in a VA occupational therapy clinic as 
an outpatient in June 1997 for fitting of a right functional 
position D-ring wrist splint.  The diagnosis was right ulnar 
side instability.  The goal to splint and instruct the 
patient was accomplished, and no further occupational therapy 
treatment was recommended at the time.

During a June 2001 VA examination, the veteran was noted to 
be right-hand-dominant.  He said he worked in parts sales, 
and had been unemployed for one month.  He gave a history of 
an inservice radial head fracture.  By history, following his 
discharge, he underwent an ulnar shortening operation in 
January 1995, removal of that hardware in April 1996, and 
subsequent wrist arthroscopy with debridement in December 
1996.  

At the time of examination, he described his right arm as 
constantly sore.  He continued to complain of occasional 
locking symptoms in his wrist with pain over the distal ulna 
and distal radioulnar joint.  He had grinding in his wrist.  
He had pain along the lateral aspect of his elbow.  He 
indicated he was unable to throw, lift heavy weights, or pull 
or push through his right elbow and wrist because of 
discomfort, weakness, and lack of endurance.  There was no 
evidence of a history of disuse skin changes, or 
incoordination, associated with his condition.   

Upon physical examination, the veteran had an 8-centimeter 
incision along the lateral aspect of the elbow.  Healed 
arthroscopic portals were also noted.  He lacked 18 degrees 
of full extension at the elbow.  He had flexion to 142 
degrees.  He had full pronation.  He lacked 20 degrees of 
supination.  He complained of pain at maximum supination.  

Examination of the wrist revealed a 10-centimeter ulnar 
incision.  There was a 5-centimeter distal dorsal ulnar 
incision over the ulnar triquetral articulation.  Range of 
motion assessment revealed dorsiflexion up to 56 degrees, 
volar flexion to 42 degrees, radial deviation of 12 degrees, 
and ulnar deviation of 33 degrees.  He had tenderness to 
palpation along the distal radioulnar joint with crepitation 
on manipulation of the joint.  Neurological evaluation was 
non-focal.  

The examiner's impression of the elbow was right radial head 
fracture, status post resection with radial shortening 
(Essix-Lopresti lesion) and limited range of motion at the 
right elbow.  With respect to the right wrist, the examiner 
found status post distal radioulnar joint dissociation, 
status post surgery with residual ulnar wrist pain, and 
degenerative joint disease, right wrist, status post surgery.  
In the examiner's opinion, the veteran's pain in the right 
elbow and wrist significantly impaired his ability to engage 
in activities requiring exertion beyond light as described by 
the Dictionary of Occupational Titles.  Also in his opinion, 
difficulties with the right wrist were directly related to 
the veteran's right radial head fracture.

February 2001 X-rays of the right elbow show post-traumatic 
and surgical changes.  Deformity of the ulna was identified 
suggestive of previous fracture and healing, with previous 
resection of the radial head.

February 2001 X-rays of the right wrist showed deformity of 
the distal radius from a prior healed fracture and fixation 
site.  The impression was post-traumatic changes.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained all 
identified records from the identified providers.  It has 
obtained the service medical records and there is no 
indication of outstanding Federal Government records or other 
records that have been identified by the claimant.  The RO 
has notified the claimant of the results of its efforts to 
obtain records in multiple pieces of correspondence.  The RO 
has provided the claimant multiple VA examinations.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  The Veterans Claims 
Assistance Act of 2000 also eliminated the statutory 
requirement that a claimant come forward with a well-grounded 
claim before the Secretary performs the duty to assist.  
However, since the RO did not find the claims were not well 
grounded and proceeded to discharge the duty to assist, this 
change in the law has no effect on this matter.  In light of 
all of these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as 
the present one, placed in appellate status by disagreement 
with the initial rating award and not yet ultimately 
resolved, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. 

The veteran's right elbow disability has been evaluated under 
Diagnostic Code 5212, which refers to impairment of the 
radius. This diagnostic code provides a 20 percent evaluation 
where there is evidence of nonunion of the radius of the 
major or minor upper extremity in the upper half.  A 30 
percent evaluation is warranted where there is nonunion in 
the lower half of the major extremity with false movement and 
without loss of bone substance.  A 40 percent evaluation 
requires nonunion in the lower half, with false movement, 
with loss of bone substance in the major extremity (1 inch 
(2.5 cm.) or more) and marked deformity.  38 C.F.R. 4.71a, 
Diagnostic Code 5212.

The Board will also consider the rating criteria for 
evaluating limitation in range of motion of the elbow.  The 
normal range of motion of the elbow is from zero degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from zero to 80 degrees, and full forearm supination is 
from zero to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.  
Limitation of flexion of either forearm to 100 degrees 
warrants a 10 percent evaluation; limitation of flexion of 
either forearm to 90 degrees warrants a 20 percent 
evaluation; limitation of flexion of the major forearm to 70 
degrees warrants a 30 percent evaluation; limitation of 
flexion of the major forearm to 55 degrees warrants a 40 
percent evaluation; and limitation of flexion of the major 
forearm to 45 degrees warrants a 50 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5206.

Limitation of extension of either forearm to 45 or 60 degrees 
warrants a 10 percent evaluation; limitation of extension of 
either forearm to 75 degrees warrants a 20 percent 
evaluation; limitation of extension of the major forearm to 
90 degrees warrants a 30 percent evaluation; limitation of 
extension of the major forearm to 100 degrees warrants a 40 
percent evaluation; and limitation of extension of the major 
forearm to 110 degrees warrants a 50 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5207.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.), if 
the limitation of range of motion is compensable.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion; and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under diagnostic codes 5013 to 
5024, inclusive.

38 C.F.R. § 4.45(f) pertains to pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, pain on movement, or flare-ups.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.   See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In the present case, for all times for which this appeal is 
being considered, specifically the period from August 1994 
forward, less periods of post-surgery 100 percent 
convalescent ratings, the veteran has had range of motion 
substantially better than that required for a rating in 
excess of 30 percent.  In April 1995, motor examination in 
the right upper extremity was 5/5 throughout.  Although he 
had limitation with inability to fully extend his right arm 
at the elbow, there is nothing to indicate limitation near or 
approximating 45 degrees, the level of limitation of motion 
required for a mere 10 percent rating, much less the 
limitation to 100 degrees that would be required for a 40 
percent rating.  See 38 C.F.R. 4.71a, Diagnostic Code 5207.  
Although the April 1995 examination results are not as 
precisely quantitative as one might hope for, it is 
impossible to go back in time to get more precise results.  
Still, range of motion as measured during the May 1997 VA 
examination reinforces the impression of relatively minor 
limitation of motion - range of motion was measured from 15 
to 130 degrees.  This is far from the limitation of motion in 
extension or flexion that would be required for even a 
compensable rating, much less a rating of 40 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207.  Range of 
motion was about the same in February 2001 -- he lacked 18 
degrees of full extension at the elbow, and had flexion to 
142 degrees.  

Even taking into consideration that the veteran has some 
joint disease and related pain, discomfort, instability, and 
other functional impairment as a result, such findings are 
not sufficient to justify evaluating an otherwise 
noncompensable limitation of motion as 40 percent disabling.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49, 4.71a Diagnostic 
Code 5003 (2001); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  Reinforcing this analysis is the May 1997 VA 
examiner's description of the veteran's right elbow 
disability as "mildly symptomatic," and the evaluation of 
motor function in the right upper extremity of 5/5 during the 
April 1995 neurological examination.  In other words, there 
is no basis upon which to grant a rating in excess of 30 
percent for the veteran's right elbow disability based on 
limitation of extension or flexion of the joint, or based on 
arthritis, for any time period during the pendency of the 
veteran's appeal. 

The veteran's right elbow disability has been evaluated under 
Diagnostic Code 5212, which refers to impairment of the 
radius.  A 30 percent rating under this diagnostic code is 
currently in effect.  A 30 percent evaluation is warranted 
where there is nonunion in the lower half of the major 
extremity with false movement and without loss of bone 
substance.  A 40 percent evaluation requires loss of bone 
substance in the major extremity (1 inch (2.5 cm.) or more) 
and marked deformity. 38 C.F.R. § 4.71a, Diagnostic Code 
5212.  In the present case, there is a loss of bone substance 
in the major extremity insofar as the radial head has been 
excised. There is nothing meeting or approximating "marked 
deformity" in the veteran's right elbow.  Nor is there 
nonunion (although the veteran has been treated for some 
instability, and mild decreased joint space in the right 
elbow and some migration proximally of the right radius has 
been noted), normally a requirement for even a 20 percent 
rating under Diagnostic Code 5212, much less a 40 percent 
rating.  Thus, the next higher rating of 40 percent is not 
warranted under Diagnostic Code 5212.  

This analysis holds for all "staged rating" periods during 
the pendency of the veteran's appeal.  The May 1997 and 
February 2001 VA examination reports similarly describe elbow 
disability due to relatively mild or moderate limitations in 
range of motion, and nothing meeting or approximating 
"marked deformity."  February 2001 X-rays similarly 
revealed deformity suggestive of previous fracture and 
healing, and resection of the radial head.  The ulnar was 
surgically resected, arguably a deformity of sorts, but not a 
"marked" deformity, either in terms of functional 
impairment or appearance, and clearly there was union of the 
joint - not nonunion as normally required for a rating of 20 
percent or greater.  The Board finds that the rating criteria 
in Diagnostic Code 5212, which include factors such as loss 
of bone substance, deformity, nonunion, malunion, or bad 
alignment, inherently take into consideration the functional 
impairment caused by such pathology, such as incoordination, 
fatigability, pain, etc.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board acknowledges that in the February 2001 VA 
examiner's opinion, the veteran's pain in the right elbow and 
wrist significantly impairs his ability to engage in 
activities requiring exertion beyond light as described by 
the Dictionary of Occupational Titles.  This level of 
occupational impairment contemplates the veteran's right 
elbow, the rating for which is on appeal in this case, and 
his right wrist, not on appeal here.  The Board has 
considered the level of disability attributable to the 
service-connected right elbow disability, as distinct from 
the right wrist disability, in deciding that a rating in 
excess of 30 percent is not warranted in the present case.  
In essence, the Board concludes that the 30 percent 
evaluation clearly reflects significant impairment in 
occupational adjustment.  The clinical findings and the 
statements of history do not support the conclusion that 
there is impairment beyond that contemplated by the 30 
percent evaluation.  Moreover, the veteran's right wrist 
disability is currently rated separately as 10 percent 
disabling, based on painful and limited motion, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, DeLuca v. Brown, 8 Vet. App. 
202 (1995), and the rating of the right wrist disability is 
not currently on appeal.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected residuals, right radial head fracture, 
status post excision of radial head.  The governing norm in 
such exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that VA examination 
reports and especially a February 1998 VA benefits 
application from the veteran reflect that the veteran is 
employed far more often than not, in occupations such as 
parts sales, as a car salesman, or working 40 hours per week 
as an inside stocker at a store.  The Board further notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization for elbow disability.  In this 
regard, although he has required surgeries from time to time, 
he has been provided temporary total ratings that recognize 
the impairment of his occupational functioning during those 
episodes.    The Board acknowledges the statement of the VA 
physician who conducted the February 2001 VA examination that 
the veteran's elbow and wrist disabilities impair his ability 
to engage in activities requiring exertion beyond light as 
described by the Dictionary of Occupational Titles.  However, 
there is nothing to show that these problems have created 
marked interference with employment.  Accordingly, the Board 
finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b). 


ORDER

The claim for a rating in excess of 30 percent for residuals, 
right radial head fracture, status post excision of radial 
head, for the period from August 17, 1994, to January 21, 
1995, is denied.

The claim for a rating in excess of 30 percent for residuals, 
right radial head fracture, status post excision of radial 
head, and postoperative corrective ulnar shortening of the 
major upper extremity, for the period from April 1, 1995, to 
April 5, 1996, is denied.

The claim for a rating in excess of 30 percent for right 
radial head fracture, status post excision of radial head, 
and postoperative corrective ulnar shortening of the major 
upper extremity, for the period from June 1, 1996, forward, 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

